Citation Nr: 0947636	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for plantar 
fasciitis of the left foot with heel spur, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for plantar 
fasciitis of the right foot with heel spur, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to 
November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In a letter dated one week later in 
the same month, the RO in Winston-Salem, North Carolina 
notified the Veteran of that decision.  [Due to the location 
of the Veteran's residence, the jurisdiction of his appeal 
remains with the Winston-Salem RO.]  

The Veteran's service-connected foot disability was initially 
characterized as bilateral metatarsalgia with callosities and 
then as bilateral weak foot.  By a February 2005 rating 
action, the RO granted service connection for-and thus 
redefined the Veteran's service-connected foot disability 
as-plantar fasciitis of the left foot with heel spur and 
plantar fasciitis of the right foot with heel spur.  In that 
decision, the RO also awarded separate compensable ratings of 
10 percent for each of these foot disorders, effective from 
February 28, 2005 (the date of the rating action).  

Subsequently, in an October 2009 statement, the Veteran's 
representative asserted that the effective date for the award 
of separate compensable ratings should be November 4, 2004, 
the date of the VA examination which was the basis for the 
grant.  The representative's contentions are the first 
expressions of disagreement with the February 28, 2005 
effective date.  Clearly, therefore, the representative's 
October 2009 contentions cannot be construed as a timely 
notice of disagreement with the RO's February 2005 assignment 
of February 28, 2005 as the effective date for the grant of 
separate compensable ratings for the service-connected right 
and left foot disabilities.  38 C.F.R. § 20.302 (2009) (a 
notice of disagreement with a decision of the agency of 
original jurisdiction (AOJ) must be filed within one year 
from the date of the notice of that determination).  



The United States Court of Appeals for Veterans Claims 
(Court) has held that there are no freestanding claims for an 
earlier effective date.  However, a claimant remains free to 
file a motion for clear and unmistakable error in the prior 
applicable rating decision.  Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).  

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran was last accorded a VA examination of his feet in 
October 2008.  According to the report of that evaluation, 
the Veteran described heel pain upon weightbearing and also 
noted that he wore special shoes with inserts.  A physical 
examination of both of the Veteran's feet demonstrated no 
deformity (including hammertoe, high arch, clawfoot, flat 
foot, or hallux valgus), pain, edema, instability, weakness, 
tenderness, gait abnormality, calluses or breakdowns, unusual 
shoewear, or limitation of motion of the first metacarpal 
phalangeal (MP) joints.  

In the substantive appeal which was received at the RO in 
November 2008, however, the Veteran described ongoing foot 
problems, including heel pain and the need for custom-made 
shoes with inner sole foam impressions as well as heel 
inserts and cups.  He stated that he cannot wear "regular" 
shoes.  In addressing his foot pain, he asserted that he has 
tried numerous "pain killers" and that he underwent an 
operation on one of his feet-both of which have not improve 
his foot pain.  He further explained that cortisone 
injections provide some mild-but only temporary-help.  In 
addition, he described the need for routine exercising and 
the use of whirlpool baths.  No subsequent treatment, or 
evaluation, records are included in the claims folder.  

The Board acknowledges that the contentions made by the 
Veteran in his substantive appeal were provided just one 
month after his VA examination.  Of particular significance 
to the Board in this regard, however, is the fact that the 
Veteran's specific assertions concerning the extent of his 
bilateral foot pain were not made at the time of the last VA 
examination in October 2008-and thus not considered by the 
VA examiner.  Of further concern to the Board in this regard 
is the fact that the October 2008 VA examiner simply stated 
that the Veteran had complete range of motion of the first MP 
joint in each great toe.  The examiner did not discuss the 
range of motion of the Veteran's ankles.  

Moreover, the VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the Veteran's assertions of increased 
foot symptomatology since the October 2008 evaluation, and 
the absence of additional outpatient treatment of his feet 
since that examination, the Board finds that a remand of his 
appeal is necessary.  On remand, the Veteran should be 
accorded a VA examination to determine the current nature and 
extent of his service-connected bilateral foot disabilities.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his feet 
since June 2008.  Copies of any such 
available records should be associated 
with the claims folder.  

2.  Obtain copies of records of any foot 
treatment that the Veteran may have 
received at the VA Medical Center in 
Fayetteville, North Carolina since 
October 2007.  Associate copies of all 
such available records with the claims 
folder.  

3.  Then, schedule the Veteran for a VA 
feet examination to determine the 
nature and extent of the 
service-connected plantar fasciitis of 
the left foot with heel spur and the 
plantar fasciitis of the left foot with 
heel spur.  The claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies and 
tests, including X-rays if necessary, 
should be conducted.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination 
report.  In particular, the examiner 
should address any limitation of motion 
of the Veteran's ankles that is found 
to be associated with his 
service-connected bilateral foot 
disabilities.  

Also, the examiner should discuss 
whether the Veteran's feet exhibit 
weakened movement, excess fatigability, 
or incoordination that is attributable 
to the applicable service-connected 
disabilities.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his feet repeatedly over a period 
of time.  

In addition, the examiner should 
address the impact of the service-
connected plantar fasciitis of the 
Veteran's left foot with heel spur and 
the service-connected plantar fasciitis 
of his right foot with heel spur on his 
ability to work (regardless of his 
age).  

A complete rationale for all opinions 
expressed must be provided.

4.  Following completion of the above, 
adjudicate the issues on appeal.  If 
the decisions remain adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


